Knowltoh, J.
The evidence in this case fails to furnish satisfactory grounds for an inference, or for anything better than mere conjecture, as to the cause of the accident. The building was only two stories high, and the elevator ran from the lower to the upper floor, a distance of about eleven or eleven and one half feet. The plaintiff was injured by the descent of the car upon him in the elevator well on the lower floor. In the ordinary operation of the elevator, when the ear descended, it struck a dog about a foot above the floor, which threw off the belt and stopped it; but if anything prevented it from striking the dog, the rope on the drum would completely unwind, and would wind up backwards and draw up the car again. There was uncontradicted evidence that almost- immediately after the accident the plaintiff was seen under the elevator car, and that the car was then about four feet from the floor,' going up. The accident happened at about a quarter before twelve o’clock, and it appeared that the elevator had been in constant use that morning, and that the plaintiff was using it just before the accident, and that it had run perfectly. It continued to run perfectly after the accident, and no repairs were made upon it subsequently. The plaintiff testified that he did not know whether anything was the matter with it or not. The bursting of a steam-pipe near it, about three weeks before, had caused it to stick, but it was immediately repaired by planing out the grooves on the car and substituting blocks in which were grooves, and it was then tried and found to work perfectly, and there was no evidence that it ever afterwards stuck. It was shown that, “ if the elevator car should fall from the second story, it would strike an-object four feet from the ground with a force of about eight thousand to nine thousand pounds, after allowing for all possible friction.”
There is much in the case to indicate that the elevator did not fall, and that the plaintiff was injured by negligently being caught under the car in the elevator well when the car was descending in the usual way. But if we assume that the jury might have found that the elevator fell, and that the failure of the defendants to provide a mechanical device to hold the car, as required by the St. of 1882, c. 208, was one of the causes of the *126accident, and that the plaintiff is not shown to have had such a knowledge and appreciation of the risk from such failure as to preclude him from recovering, or if we assume that the jury might have found from the circumstances that there was some other defect in the elevator which might have been remedied by the exercise of due care on the part of the defendants, and that the defendants had so far intrusted to Harmon the performance of their duty of supervision of the elevator, and of repairs which might properly be made by servants, as to make them liable for his negligence, we come to the question whether the plaintiff has shown that he was reasonably careful.
The defendants had taken great precautions to prevent persons from passing into the elevator well. In both stories the elevator was provided with double doors, which, when shut, completely closed in the elevator well. In the second story there were automatic guards to prevent persons from walking into the well when the doors were open. On each side of the cross-head of the elevator car were painted the words, “ Riding on the elevator strictly forbidden.” In conspicuous positions on the side of the elevator well on the first floor were two signs, reading, “ No passing through the elevator well.” The elevator was at the extreme northerly end of the building between two rooms. Just at the elevator there was a door in the partition between the rooms through which one could pass from one side to the other of the elevator well. From each room there was a door into the yard, very near the elevator, furnishing a convenient passageway there from one side to the other. There were also stairs near by leading from the first to the second story.
It is undisputed that the plaintiff was partly or wholly in the elevator well when he was injured. He- testified that he was struck on his upper arms, across the thigh, about the knee, and on the instep. It is clear that he could not properly have been in the elevator well in the performance of his duties. He had worked for the defendants eight months, and had used the elevator about two months before the accident. The shipping rod which worked the machinery was not in the line of passage of the elevator car within the elevator well, and the plaintiff had no occasion to expose any part of his person in raising or lowering the car. Upon the plaintiff’s evidence, which presents the *127view of tlie case most favorable to bim, he had pushed up the shipping rod, by which the car was lowered, and the car did not come down; he pushed it up again, and the car did not then come; he then put his head into the well to see if there was any slack of the elevator rope, and then pushed up the shipping rod the third time, and the elevator car came down and struck him.
According to his account, he had twice adjusted the machinery in the proper way to bring the car down. He must have known that something was wrong in the working of the elevator. It appears by the model and the testimony, that he had only to go up the stairs to the second story to have all the machinery open to his view. The ordinary speed of the elevator was about fifty feet per minute. The floor of the car before it began to descend was less than six feet above his head. He had pushed up the shipping rod to connect the belt which should bring down the car, and, when it did not start at once, he voluntarily placed himself under it to see what was the matter. These facts furnish no evidence that he was in the exercise of due care. On the contrary, they show that, knowingly, and without excuse, he put himself in a place of great danger, in a way which the general judgment of common men would at once condemn as careless.- Taylor v. Carew Manuf. Co. 140 Mass. 150, and 143 Mass. 470.

Exceptions sustained.